Citation Nr: 0922350	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.   
 
2.  Entitlement to service connection for headaches.   
 
3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that, 
in pertinent part, denied service connection for residuals of 
a head injury, headaches, and for depression.  

The March 2004 RO decision (noted above) also addressed other 
matters that have not been listed.  In January 2005, the 
Veteran returned a notice of disagreement addressing those 
other matters.  The RO issued a statement of the case in 
March 2006.  In his May 2006 VA Form 9, the Veteran confined 
his appeal to the issues stated above.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to any other matters, thus, the Board does not have 
jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  

The issues of entitlement to service connection for headaches 
and for depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The Veteran's current residuals of a head injury, to include 
a traumatic brain injury with cognitive dysfunction, began 
during active service.  


CONCLUSION OF LAW

Residuals of a head injury, to include a traumatic brain 
injury with cognitive dysfunction, were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  In light of the fully favorable 
decision as to the issue of entitlement to service connection 
for residuals of a head injury, to include a traumatic brain 
injury with cognitive dysfunction, the Board finds that no 
further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as other organic diseases of 
the nervous system, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has residuals of a head injury 
(diagnosed as a traumatic brain injury with cognitive 
dysfunction) that are related to service.  The Veteran 
specifically reports that he suffered a head injury from a 
chisel attack during service.  

The Veteran's service treatment records indicate that he 
suffered a head injury in March 1982.  A March 1982 treatment 
entry reflects that he complained of being hit by a cold 
chisel above the right eye.  The Veteran reported that he was 
feeling shaky and dizzy.  He also stated that he had 
butterflies in the stomach and drowsiness as well as 
headaches and head numbness.  It was noted that a skull 
series showed no fractures and that the laceration above the 
right eye was cleaned.  The assessment was a head injury.  
The May 1984 objective separation examination report includes 
notations that the Veteran's head, face, neck, and scalp, as 
well as his neurological evaluation, were normal.  

The first post-service evidence of record of any actual 
diagnosed residuals of a head injury, to include any 
residuals of a brain injury or cognitive dysfunction, is from 
February 2004.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A February 2004 VA neurological examination report noted that 
the Veteran's claims file and Computerized Patient Record 
System (CPRS) records were reviewed.  It was reported that 
the Veteran was referred for an evaluation of headaches that 
may have been a residual from an injury that incurred when he 
was hit by a cold chisel above the right eye in March 1982 
during service.  The examiner indicated that, in regard to 
the head injury, the Veteran was quite vague, reflecting a 
very poor memory about the details of his military service.  
The examiner stated that it appeared from talking to the 
Veteran, that the only head injury that caused him any 
significant distress was when he fell off a large truck, 
approximately fourteen feet, in the early 1980s, while 
stationed at Camp Hunter Liggett in California.  It was noted 
that in addition to injury to his right side, knee, and arm, 
the Veteran reported that he hit his head on the dirt ground 
while he was wearing his helmet.  The Veteran indicated that 
there was minimal or no loss of consciousness and that he was 
told to see a medic, which he did.  He stated that he was 
told to put ice on his head, which felt uncomfortable, and to 
stay off of his feet for the rest of the day.  He noted that 
he was on light duty for two to three days.  The examiner 
indicated that it was unclear how much of the light duty was 
due to the Veteran's musculoskeletal injuries as opposed to 
his head injury.  

The Veteran reported that he had headaches that began about a 
week later and that were in the front of his head on both 
sides.  He indicated that the headaches had persisted over 
the years and had gotten worse.  He also noted that the 
headaches were always in the same area.  The examiner 
described the Veteran's headaches in some detail.  
Additionally, the Veteran indicated that during the period 
when he had headaches, he would sustain no memory of 
significance and that if he talked to people, he would not 
remember it.  He also stated that if he accomplished 
something, he would not remember that either.  The Veteran 
further reported that he had visited a private physician 
about eight years earlier for his headaches.  

The diagnoses were probable migraine headaches, etiology 
unclear, and depression, moderately severe.  The examiner 
commented that the Veteran had an injury to his right eyebrow 
by a cold chisel in March 1982 and that such injury was well 
documented in his service treatment records.  It was noted 
that the Veteran suffered a 1.5 to 2 cm. laceration at that 
time that was well sutured with a minimal residual scar.  The 
examiner stated that the Veteran did not remember that injury 
and that he did not equate that injury with his headaches.  
The examiner indicated that the injury that the Veteran did 
equate with his headaches was not recorded in the service 
treatment records and was unlikely to have caused a 
sufficient head injury to contribute to any sort of post 
concussive syndrome leading to migraines.  The examiner noted 
that a computed tomography (CT) scan of the Veteran's brain 
might shed further light on the matter and that if there were 
areas of scarring in the brain suggesting contrecoup 
injuries, the Veteran's headaches could well fall under the 
rubric of post-trauma migraine.  In a February 2004 addendum, 
the examiner indicated that the CT scan of the Veteran's head 
was totally normal and that it was unlikely that there was a 
sufficient head injury to contribute to a loss of mental 
function.  

A February 2004 VA psychiatric examination report reflects 
that the Veteran's service treatment records indicated that 
in March 1982, he was hit by a cold chisel above the right 
eye with complaints of headaches and that an assessment of a 
head injury was provided.  The examiner discussed the 
Veteran's medical history, including his psychiatric 
treatment, in some detail.  The diagnoses included major 
depression, recurrent (near continuous), exacerbated by a 
head injury; severe post-traumatic stress disorder (PTSD), 
immediate onset from military sexual trauma and subsequent 
assault; and mild traumatic brain injury residuals, with 
impairments of cognitive functioning.  

An August 2005 VA neurological examination report reflects 
that the Veteran's claims file and his VA computerized 
medical records were reviewed.  The examiner discussed the 
Veteran's service treatment records regarding the chisel 
injury that occurred in March 1982.  The Veteran reported 
that, at that time, he was deliberately struck in the right 
forehead during an attempted sexual assault by two male 
service members on his duty station.  He indicated that the 
cold chisel was used for metal work on large trucks.  He 
stated that the chisels were steel cylinders that were over a 
foot long and weighed about four pounds.  The Veteran 
indicated that as part of the assault, he was knocked 
unconscious and that he could not account for about fifteen 
minutes relating to the injury.  He stated, as to residuals, 
that he was still concerned about his inability to keep track 
of his responsibilities.  He reported that he would forget 
his obligations even if he had them recorded in his calendar 
(that he looked at whenever he walked out of his room).  The 
Veteran related that he even would forget pleasant duties 
such as visiting his favorite aunt.  He noted that he also 
could not follow an employer's instructions unless he was 
constantly reminded, in spite of the fact that he would have 
a good concept of the project at hand and the ability to do 
it well.  

The examiner reported that the Veteran's PTSD, anxiety, 
depression, and headache history was fully reviewed in 
existing VA examination reports from 2004 and that it was not 
presently different from the existing reports.  The examiner 
indicated that the Veteran continued to take anti-depressant 
medication daily and that he reported no residual seizure 
disorder, loss of strength, or loss of sensation or 
coordination.  

The diagnoses were traumatic brain injury in March (1982) 
that was confirmed by the signs and symptoms of concussion 
that were credibly described by the Veteran and which were 
not contradicted by the dispensary progress note for that 
date.  The examiner stated that the certainty for that 
confirmation was at least as likely as not.  Cognitive 
dysfunction caused by the traumatic brain injury, at least as 
likely as not, was also diagnosed.  The examiner referred to 
a cognitive dysfunction described in the February 2004 VA 
psychiatric examination report discussed above.  The examiner 
further indicated that there was no residual scar.  The 
examiner commented that the Veteran's injury represented a 
blunt trauma to the head with a massive instrument (the cold 
chisel was, essentially, a 4-pound steel cylinder) that 
credibly caused loss of consciousness and a post-concussive 
syndrome.  The examiner indicated that the February 2004 VA 
psychiatric examination report found mood and cognitive 
disorders compatible with a traumatic brain injury.  The 
examiner noted that, on the day of the examination, he 
learned that the Veteran could not attend to his daily 
schedule because of forgetting to do even things that he 
looked forward to doing, and that were in front of him on the 
calendar he had on his door.  It was also noted that the 
Veteran could not follow an employer's instructions unless he 
was constantly reminded of them.  

The examiner reported that a negative skull series at the 
time of the injury showed only the absence of fractures and 
did not, in any way, rule out a traumatic brain injury.  The 
examiner stated that a negative CT scan of the Veteran's head 
in 2004 showed no specific localization of the brain injury, 
but it did not rule out a past injury sufficient to cause 
significant affective or cognitive deficits.  The examiner 
indicated that the current essentially negative neurological 
examination did not bear contradictory weight against the 
above history, which was credible and which provided a 
superior standard for diagnosis of the Veteran's actual 
condition.  The examiner remarked that a neurological 
examination was often negative in the presence of a brain 
injury that could greatly diminish stability of mood as well 
as those subtle cognitive capabilities required for normal 
life at work or at home.  As to a conclusion, the examiner 
indicated that the chisel attack in service did, as likely as 
not, lead to permanent brain injury and cognitive impairment.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that February 2004 VA neurological 
examination report related diagnoses of probable migraine 
headaches, etiology unclear, and depression, moderately 
severe.  The examiner commented that the Veteran had an 
injury to his right eyebrow by a cold chisel in March 1982 
and that such injury was well documented in his service 
treatment records.  The examiner stated that the Veteran did 
not remember that injury and that he did not equate that 
injury with his headaches.  The examiner indicated that the 
injury that the Veteran did equate with his headaches was not 
recorded in the service treatment records and was unlikely to 
have caused a sufficient head injury to contribute to any 
sort of post concussive syndrome leading to migraines.  In a 
February 2004 addendum, the examiner indicated that the CT 
scan of the Veteran's head was totally normal and that it was 
unlikely that there was a sufficient head injury to 
contribute to a loss of mental function.  The Board observes 
that although the examiner reviewed the Veteran's claims 
folder, he did not specifically address whether the Veteran 
had any present residuals of the head injury that occurred in 
service in March 1982.  The examiner essentially addressed 
another head injury that the Veteran reported at the time of 
the February 2004 examination and stated that such injury 
would not contribute to any sort of post concussive syndrome 
leading to migraines.  The examiner also did not specifically 
address whether the Veteran had any current residuals of a 
traumatic brain injury with cognitive dysfunction.  Given 
such circumstances, the VA examiner's opinion has less 
probative value in this matter.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Conversely, the Board observes that the examiner at the 
August 2005 VA neurological examination reviewed the claims 
file and specifically addressed whether the Veteran had any 
residuals from the head injury that occurred in March 1982 
during service.  The examiner indicated, as to diagnoses, 
that the Veteran had a traumatic brain injury in March (1982) 
that was confirmed by the signs and symptoms of concussion 
that were credibly described by the Veteran and which were 
not contradicted by the dispensary progress note for that 
date.  The examiner also stated that the certainty for that 
confirmation was at least as likely as not.  The examiner 
also diagnosed cognitive function that was at least as likely 
as not caused by the traumatic brain injury.  The examiner 
further discussed the February 2004 VA psychiatric 
examination report which related diagnoses including mild 
traumatic brain injury residuals with impairments of 
cognitive dysfunction.  As to a conclusion, the examiner 
indicated that the Veteran's chisel attack in service (in 
March 1982) did, as likely as not, lead to permanent brain 
injury and cognitive impairment.  

The Board observes that the VA examiner's opinion was based 
on a review of the claims file as well as a physical 
examination of the Veteran.  The examiner also provided a 
detailed rationale for his opinion and discussed evidence 
such as the Veteran's service treatment records, a February 
2004 CT scan, and a February 2004 VA psychiatric examination 
report that related diagnoses including mild traumatic brain 
injury residuals, with impairments of cognitive functioning.  
Therefore, the Board finds that the August 2005 VA examiner's 
opinion is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

The Board observes that the Veteran's service treatment 
records indicate that he suffered an injury from a cold 
chisel in March 1982.  Additionally, a VA examiner, as noted 
above, has specifically diagnosed residuals of a head injury, 
to include a traumatic brain injury with cognitive 
dysfunction, and essentially related that disorder to the 
Veteran's period of service.  

After considering all the evidence, the Board finds that the 
Veteran has current residuals of a head injury, to include a 
traumatic brain injury with cognitive dysfunction, which 
began during his active service.  Residuals of a head injury, 
to include a traumatic brain injury with cognitive 
dysfunction, were incurred in active service, warranting 
service connection.  The benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) has been considered in making this 
decision.


ORDER

Service connection for residuals of a head injury, to include 
a traumatic brain injury with cognitive dysfunction, is 
granted.  






REMAND

The remaining issues on appeal are entitlement to service 
connection for headaches and for depression.  The Board finds 
that there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

As discussed above, the Board has granted service connection 
for residuals of a head injury, to include a traumatic brain 
injury with cognitive dysfunction.  The Veteran essentially 
contends that his headaches and depression are related to 
service.  

His service treatment records do not specifically show 
treatment for depression or for any psychiatric problems.  
Such records do show treatment for headaches on a few 
occasions.  An October 1978 treatment entry noted that the 
Veteran complained of a sore throat, headaches and a 
productive cough.  The assessment was a cold.  A March 1982 
treatment entry noted that the Veteran complained of being 
hit by a cold chisel above the right eye.  He reported that 
he was feeling shaky and dizzy.  He also stated that he had 
butterflies in the stomach and drowsiness as well as 
headaches and head numbness.  It was noted that a skull 
series showed no fractures and that the laceration above the 
right eye was cleaned.  The assessment was a head injury.  A 
January 1984 entry indicates that the Veteran complained of a 
sore throat, chills, headaches, and nausea.  The assessment 
was rule out virus/viral syndrome.  The May 1984 objective 
separation examination report included notations that the 
Veteran's head, face, neck, and scalp, as well as his 
neurological and psychiatric evaluations, were normal.  

Post-service private and VA treatment records show treatment 
for headaches and for psychiatric problems including 
depression.  

A February 2004 VA psychiatric examination report reflects 
that the Veteran's service treatment records indicated that 
in March 1982, he was hit by a cold chisel above the right 
eye with complaints of headaches and that an assessment of a 
head injury was provided.  The examiner discussed the 
Veteran's medical history, including his psychiatric 
treatment, in some detail.  The diagnoses included major 
depression, recurrent (near continuous), exacerbated by a 
head injury; severe post-traumatic stress disorder (PTSD), 
immediate onset from military sexual trauma and subsequent 
assault; and mild traumatic brain injury residuals, with 
impairments of cognitive functioning.  The examiner commented 
that the claimed depression worsened after the incident of 
sexual assault followed by a beating in the motor pool with 
loss of consciousness and probable residual impairment from a 
closed head injury.  The examiner stated that the 
exacerbation of depression was the norm with a closed head 
injury and losses of cognitive function.  The Board observes, 
however, there is no evidence of treatment for depression in 
service or for many years after service.  Therefore, it is 
unclear what exacerbation the examiner is referring to in his 
opinion.  Additionally, there is no actual evidence of a 
sexual assault of record and service connection for PTSD has 
been previously denied.  

The Board notes that although the Veteran has not 
specifically claimed service connection for headaches and for 
depression secondary to the now service-connected residuals 
of a head injury, to include a traumatic brain injury with 
cognitive dysfunction, the Board is of the view that 
secondary service connection should be considered as to those 
issues.  The Board also notes that the Veteran has also not 
been afforded VCAA notice as to the issues of entitlement to 
service connection for headaches, to include as secondary to 
residuals of a head injury, to include a traumatic brain 
injury with cognitive dysfunction, and entitlement to service 
connection for depression, to include as secondary to 
residuals of a head injury, to include a traumatic brain 
injury with cognitive dysfunction.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  Such notification 
should be provided on remand.  

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claims for service connection 
for headaches, to include as secondary to residuals of a head 
injury, to include a traumatic brain injury with cognitive 
dysfunction, and service connection for depression, to 
include as secondary to residuals of a head injury, to 
include a traumatic brain injury with cognitive dysfunction.  
Such an examination should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Notify the Veteran and his 
representative in terms of 38 C.F.R. 
§ 3.310 of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the 
claims for entitlement to service 
connection for headaches, to include as 
secondary to residuals of a head injury 
to include a traumatic brain injury with 
cognitive dysfunction; and entitlement to 
service connection depression, to include 
as secondary to residuals of a head 
injury, to include a traumatic brain 
injury with cognitive dysfunction, and of 
what information or evidence the Veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.  
Allow the appropriate time for response.

2.  Ask the Veteran to identify all 
medical providers who have treated him 
for headaches and for psychiatric 
problems since August 2005.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and likely etiology of his claimed 
headaches, to include as secondary to 
residuals of a head injury, to include a 
traumatic brain injury with cognitive 
dysfunction.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of the claims file, an 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with an 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
headaches are etiologically related to the 
Veteran's period of service.  If not, the 
examiner should then opine as to whether 
the Veteran's service-connected residuals 
of a head injury, to include a traumatic 
brain injury with cognitive dysfunction, 
caused or aggravated (permanently worsened 
beyond the natural progression) any 
headaches, and if so, the extent to which 
they are aggravated.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and likely etiology of his claimed 
depression, to include as secondary to 
residuals of a head injury, to include a 
traumatic brain injury with cognitive 
dysfunction.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnoses all current 
psychiatric disorder.  Based on a review 
of the claims file, an examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with an adequate 
rationale, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed 
psychiatric disorders are etiologically 
related to the Veteran's period of 
service.  If not, the examiner should then 
opine as to whether the Veteran's service-
connected residuals of a head injury, to 
include a traumatic brain injury with 
cognitive dysfunction, caused or 
aggravated (permanently worsened beyond 
the natural progression) any diagnosed 
psychiatric disorders, and if so, the 
extent to which they are aggravated.

5.  Thereafter, review the Veteran's 
claims of entitlement to service 
connection for headaches, to include as 
secondary to residuals of a head injury to 
include a traumatic brain injury with 
cognitive dysfunction; and entitlement to 
service connection depression, to include 
as secondary to residuals of a head 
injury, to include a traumatic brain 
injury with cognitive dysfunction.  If the 
claims are denied, issue a supplemental 
statement of the case to the Veteran, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


